Citation Nr: 9916527	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO), which denied the veteran's request to reopen a 
previously denied claim for service connection for a back 
disorder.

A personal hearing was held at the RO in March 1999, before 
the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.  A rating decision in February 1991 denied service 
connection for a back condition.

2.  The evidence which has been presented or secured since 
the 1991 rating decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disorder as it is 
cumulative in nature.


CONCLUSION OF LAW

The February 1991 RO decision denying service connection for 
a back disorder is final, and the evidence received since 
then is not new and material, and does not serve to reopen 
the current claim for service connection for a back 
disability.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in February 1991, service connection for 
a back condition was denied.  The veteran was notified of 
this decision in a letter to him, also dated in February 
1991.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).

As noted, prior unappealed decisions of the RO are final, but 
they may be reopened upon the receipt of evidence, which is 
both new and material.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is to be considered to determine whether 
new and material evidence has been received is limited to the 
evidence received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 9 Vet.App. 273 
(1996).  Since the RO's February 1991 decision is a final 
determination and was the last decision to address the issue 
of service connection for a back disability, the evidence 
that will be considered to determine whether new and material 
evidence has been received is the evidence that has been 
received since 1991.

The question for resolution on appeal in this case is whether 
new and material evidence has been submitted since the 
February 1991 rating decision which would be sufficient to 
reopen the claim for service connection for a back disorder.  

The Board has reviewed the veteran's application to reopen 
his claim within the confines of the aforementioned legal 
guidelines.  The veteran's service medical records show one 
complaint of back pain in June 1969, but no other complaints 
involving the veteran's back were recorded in the service 
medical records during the time he remained in service.  When 
he was examined for separation from service in December 1970 
he indicated that his condition was good.  There were no 
complaints or diagnoses referable to a back disorder.

The veteran first filed a claim for a back disorder in 
January 1990 when he indicated that he had a back disorder 
that was incurred during his military service.   Records on 
file at the time revealed that the VA afforded the veteran a 
VA examination in 1980, but no back pathology was reported.  
He was subsequently seen for the first time at a VA clinic 
for back symptoms in September 1981.  There was an assessment 
of lumbar spondylosis.  Other entries recorded revealed 
additional complaints of back pain in October and November 
1981.  By rating decision dated in February 1991 service 
connection for a back disorder was denied because the 
evidence did not show that a chronic back disorder had been 
incurred in service.  The RO found that the complaint in 
service did not result in any recurrence or complication as 
no residual disability was found on examination after service 
in 1980.  The veteran was informed of the rating decision by 
letter also dated in February 1991.  He did not appeal that 
decision, and it became final.

The veteran filed the present request to reopen the claim for 
benefits for service connection for a back disorder in 1995.  
The RO denied his request to reopen by rating decision in 
October 1996. 

The evidence compiled after the 1991 RO rating decision 
included VA treatment records dated between 1990 and 1996, 
some of which are duplicates of records already on file, and 
others reflecting treatment for back pain in the 1990's, but 
they do not include competent information or opinions 
relating any current back pathology to the veteran's military 
service.  These records are neither new nor material, as they 
are not shown to be so significant that they need to be 
considered to fairly decide the merits of the claim.  The 
post 1991 evidence also includes a June 1996 statement from a 
private physician, Franscico A. Guzman Reyes, M.D., 
indicating that the veteran had been his patient since 1987 
and that in 1988 he was seen for lumbar radiculitis.  The 
veteran's doctor also reported additional visits for back 
pain between 1989 and 1992.   This statement is new in that 
it was not previously of record.  However, the statement does 
not provide any indication that the veteran's current back 
problems were incurred in service or are related to service.  
Therefore, the physician's statement is not material, as it 
is simply cumulative of other records on file.

During his personal hearing before the undersigned in March 
1999, the veteran testified that he injured his back while he 
was in service and received medical treatment.  However, his 
testimony is essentially consistent with his earlier 
arguments to the effect that his back disorder was incurred 
in service. Therefore, the testimony on this point is 
cumulative of evidence previously of record that was 
considered by the RO, and thus is not new.  He also testified 
that he sought treatment for his back immediately following 
service.  However, he has not pointed out to any medical 
record that if obtained, would confirm his recollection.  He 
has not previously made such an assertion so the testimony on 
this point may be considered new.  The veteran, as a lay 
person, is competent to testify as to what he may have 
observed or experienced.  However, he is not competent to 
offer testimony as to medical diagnoses for the claimed back 
problems in service or causation for his current back 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competent medical evidence is required.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("[lay] assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Therefore, the testimony does not provide probative evidence 
as to the incurrence of a back disorder in service or that 
any current back disorder is related to service.  
Accordingly, the veteran's testimony in this regard is not 
material.    

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the records 
submitted since 1991 are not material because none of them is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for a back disorder.  38 C.F.R. § 3.156(a) (1998).  
The recently submitted evidence is essentially redundant.

Accordingly, the Board concludes that new and material 
evidence, as defined by VA law and regulations and judicial 
precedents, that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  Therefore, the veteran's claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).


ORDER

An application to reopen a claim for service connection for a 
back disorder is denied as new and material evidence, which 
would permit a reopening of the claim, has not been received.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals 

 

